PER CURIAM.
Anthony Davis appeals from an order summarily denying his motion for rehearing of an earlier denial of post-conviction relief filed pursuant to Rule 3.850, Florida Rule of Criminal Procedure. We reverse and remand for an evidentiary hearing or for the attachment of portions of the record refuting appellant’s claims.
Appellant’s amended motion and supporting memorandum consisted of several grounds, three of which warrant further discussion and consideration. Appellant’s first claim of error is that his sentence was illegal because he was sentenced as an adult without an order containing findings required by section 39.111(7)(d), Florida Statutes (1993). Secondly, he claims that his sentences were a departure from the guidelines without written reasons. Finally, he claims that costs and fees were imposed without prior notice. These claims were legally sufficient to require either attachments of portions of the record refuting the claims, or an evidentiary hearing. See generally Church v. State, 652 So.2d 911 (Fla. 2d DCA 1995); Brown v. State, 633 So.2d 1175 (Fla. 3d DCA 1994); Smith v. State, 416 So.2d 862 (Fla. 1st DCA 1982).
Reversed and remanded for an evidentiary hearing or attachment of portions of the record.
GLICKSTEIN, POLEN and SHAHOOD, JJ., concur.